UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6883


PETER ANTHONY BAKOWSKI,

                Petitioner – Appellant,

          v.

KENNY ATKINSON, Warden, Federal Medical Center at Butner,
NC,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:14-hc-02078-D)


Submitted:   November 6, 2015              Decided:   December 4, 2015


Before NIEMEYER   and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter Anthony Bakowski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peter     Anthony     Bakowski,         a     federal    prisoner,      appeals         the

district       court’s      order      dismissing          without     prejudice         his   28

U.S.C. § 2241 (2012) petition, and its subsequent order denying

his motions for reconsideration.                     On appeal, he pursues only the

claim that his restitution amount was improperly calculated.                                    We

have     reviewed      the       record        and     find     no   reversible          error.

Accordingly,        although        we    grant       leave     to     proceed      in    forma

pauperis,      we    affirm      for     the    reasons       stated    by    the    district

court.      Bakowski        v.     Atkinson,         No.    5:14-hc-02078-D         (E.D.N.C.

Dec. 2, 2014).           We deny Bakowski’s motion for appointment of

counsel.       We dispense with oral argument because the facts and

legal    contentions        are     adequately         presented       in    the    materials

before    this      court    and    argument         would     not   aid    the    decisional

process.

                                                                                     AFFIRMED




                                                2